A sufficient answer to the defendant's claim, that an attorney at law is an employe within the meaning of the statute (G. L., c. 249, s. 42) enacting that no person shall be charged as trustee for any funds which are held by him "in the capacity of clerk, cashier, or other employe of the principal defendant, and which have been received in the ordinary course of such employment," is the statute itself; for of whatever signification the term *Page 167 
"employe" may be susceptible (see Gurney v. Railway Co., 2 N. Y. Suprm. Ct. (T.  C.) 453, Wilson v. Gray, 127 Mass. 99, Gurney v. Railway, 58 N.Y. 371; United States v. Morris, 14 Pet. 475), the sense in which the legislature used it in this statute is readily ascertained by the application of the familiar rule of statutory construction, that where general words follow particular ones, they are to be construed as applicable to persons or things of the same general character or class with those specified. For illustration, see, among other authorities, St. Louis v. Laughlin, 49 Mo. 559, Rex v. Whitnash, 7 B.  C. 596, Reg. v. Reed, 28 Eng. L.  Eq. 133, State v. McGarry, 21 Wis. 496, Corey v. Bath,35 N.H. 538, and Somers v. Emerson, 58 N.H. 49. The addition of the general term "employe" after "clerk" and "cashier" brings this case exactly within the rule; and besides, it must be borne in mind that if the legislature had intended to include all employes, there was no occasion to make any enumeration whatever.
These considerations, and the further one that statutes conferring exemptions are to be strictly construed, make it entirely plain, in our opinion, that the exemption in question must be confined to the specific employes named in the statute, and to others of a like class or description; and it of course follows, both from the nature of his office and the character of his employment, that an attorney at law, as such, is not ejusdem generis, and does not answer the limitation.
And if this construction required additional support, we think it might be found in the probable cause of the exemption (see Bank v. Railroad,58 N.H. 104) and its manifest object, as well as in the fact that a contrary construction would effect so radical a change in the long established process of foreign attachment that it would practically be available for the attachment of wages only; whereas the decided tendency of our modern legislation has been to increase and facilitate the exemption of wages from the operation of that process, while in other respects it has been enlarged and extended.
Trustee chargeable.
STANLEY, J., did not sit: the others concurred.